ineffective for failing to cross-examine the victim about the distinctive
                markings on Franklin's body. Franklin argued that these markings were
                very noticeable during sexual activity and the victim's inability to describe
                them would have "decimated" his credibility. However, the district court
                found that trial counsel "extensively and thoroughly cross-examined the
                victim," the record on appeal supports the district court's finding, and we
                conclude that the record repels Franklin's claim that trial counsel's
                performance was deficient in this regard.
                             Second, Franklin claims that the district court erred by failing
                to conduct an evidentiary hearing on his claim that trial counsel was
                ineffective for failing to call the victim's stepfather's roommate as a
                witness. Franklin argued that the roommate would have provided
                testimony that "negatively affected [the victim's] credibility regarding his
                version of events and times that said events took place." The district court
                found that "relying on this single witness would not have changed the
                outcome of the trial." We conclude that Franklin failed to provide specific
                factual allegations tending to demonstrate a reasonable probability that
                the outcome of the trial would have been different had this witness been
                called to testify.   See Strickland, 466 U.S. at 694 (stating the test for
                establishing prejudice in an ineffective-assistance-of-trial-counsel claim).
                             Third, Franklin claims that the district court erred by failing
                to conduct an evidentiary hearing on his claim that appellate counsel was
                ineffective. Franklin argued that appellate counsel failed to pursue valid
                legal issues on direct appeal and failed to consult with him on issues that
                he believed were important. The district court found that Franklin failed
                to present any non-frivolous claims that he wanted appellate counsel to
                raise or demonstrate that these claims would have been successful on

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
direct appeal. We conclude that Franklin failed to provide specific
allegations tending show that appellate counsel omitted issues that had a
reasonable probability of success on appeal. See Kirksey, 112 Nev. at 998,
923 P.2d at 1114 (stating the test for establishing prejudice in an
ineffective-assistance-of-appellate-counsel claim).
            Having concluded that the district court did not abuse its
discretion by determining that Franklin was not entitled to an evidentiary
hearing on his claims of ineffective assistance of counsel, we
            ORDER the judgment of the district court AFFIRMED.




                                     t-&-47Zi           J.
                         Hardesty


                                                                        J.




cc: Hon. Douglas E. Smith, District Judge
     The Kice Law Group, LLC
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                       3